This cause coming to be heard upon the stipulation of the Claimant and Respondent filed with the Court on September 19, 1977, and the parties waiving all further presentation of evidence and the Court being fully advised; Finds that on the basis of the stipulated facts before the Court the Claimant has moved by a preponderance that it is entitled to an award of the amount sought in its complaint. The absence of any disputed facts justifies said award without the taking of evidence. It is hereby ordered that the Claimant, Sunstrand Corporation, be awarded the sum of $245.77 as claimed for services rendered to the Department of General Services.